Citation Nr: 1532003	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-48 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1981 to January 1982, and from June 1985 to February 2005.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The Veteran has no clinical diagnosis of rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing a VA examination in February 2010.
The Veteran initially indicated he was diagnosed with rheumatoid arthritis in 1994 or 1995 at the Minneapolis VA Medical Center (VAMC).  VA took the appropriate steps to locate these records, but determined that they were unavailable.  See April 2011 Memorandum (describing the steps VA took to locate the records).  VA did obtain the Veteran's Minneapolis VAMC treatment records from 1999.  The file further reflects that VA spoke with the Veteran about the missing records, and he indicated that he must have confused the dates in his original request.  See April 2011 Report of General Information.  The Board concludes that the relevant medical records are included in the Veteran's claims file.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and a chronic disease becomes manifest to a compensable degree within a certain amount of time after the date of service discharge, such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a) and must have become manifest to a compensable degree within one year after service discharge to qualify for this presumption.  38 C.F.R. § 3.307.  To receive the presumption of service connection for a chronic disease, there must be (1) a current chronic diagnosis and (2) chronic disease in service or within the presumptive period.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1335-36 (2013).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran alleges he was diagnosed with rheumatoid arthritis at the Minneapolis VAMC.  April 1999 VA treatment records from the Minneapolis VAMC indicate he was treated for swelling of the right hand and joint stiffness and pain.  His rheumatoid factor level was 32.4 and a request was made for further evaluation; however, the swelling resolved and it was ultimately noted that the problem "does not appear rheumatologic [at] this time."  

The Veteran was also afforded VA examinations in February 2010 and May 2014.  The February 2010 examination did note an episode of swelling and pain in the right wrist and proximal interphalangeal joint with a mildly elevated rheumatoid factor.  However, the repeat laboratory result was negative for rheumatoid factor, and the exam found no active rheumatoid arthritis.  The May 2014 examination likewise found no degenerative or traumatic arthritis in the right shoulder.

In a July 2013 letter, the Veteran's mother alleged the Veteran was diagnosed with rheumatoid arthritis.  Lay evidence can be competent when the lay person is reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the April 1999 VA treatment records specifically indicate that the Veteran did not appear to have a rheumatologic disability, and, on review of the Veteran's medical records, the February 2010 VA examiner verified there was no rheumatoid arthritis diagnosis.  The Board finds the Veteran's treatment records and VA examinations to be more credible and more probative of the issue than the Veteran's mother's lay statement.

In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  After reviewing the entire record, the Board can find no credible evidence that the Veteran currently has a diagnosis of rheumatoid arthritis, and therefore cannot establish service connection or receive the presumption of service connection for a chronic disease.  Accordingly, the Board finds the weight of the evidence is against the claim for service connection, and it must be denied.

ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


